

Exhibit 10.1


Exhibit B – Change Control Form


Date Requested: _____8/27/2012_______________    Change Number
_CR00023__________


Title of Request: CRMOL SOW: 30 day SOW Termination    Requested By: Sandy Wall
This Change to the Dynamics CRM Online Trials Management SOW dated September 20,
2010 between Microsoft Corporation (“Microsoft”) and Rainmaker Systems Inc.
(“Vendor”) is entered into between the parties and is effective from August
31st, 2012. This Change Order is subject to all terms and conditions in the
Agreement and SOW.
Change Requested in: (Check all that apply)
X Specifications x Deliverables
X Schedules x Services
 Other ____________________________
Affected Section #s of Statement of Work, or name of other document:
From Section 3, affects entire SOW


Description of Change:
3.1.    Termination for Convenience
(a)    To the extent the termination provisions herein are inconsistent with
those in the VSA, the termination terms herein shall govern this SOW. Otherwise,
the termination provisions in the VSA shall apply.
(b)    Microsoft has the right to terminate this SOW for convenience with 30
days advance written notice. However, this right to terminate for convenience is
not applicable during the first four ( 4) months after the Effective Date.


Reason for Change:
New combined Tiger SOW will encompass CRMOL resources. CTM resources have ramped
down to zero over the course of Q1 FY13. September 30th, 2012 will be the last
day of the CRMOL SOW.
Impact of Request on SOW:
 
•    Termination of SOW
Category of Change (complete all that apply):
Current
Proposed
 
Cost See Above
See Above
 
Schedule See Above
See Above
 
Resources See Above
See Above
 
Effective Date
   This Change Control will be effective on the August 31st, 2012.
Vendor Approval
 Print Name: Christina Cherry Signature: /s/ Christina Cherry
Title:               GM, MSFT Account
                      Date:           _September 14, 2012_____
Microsoft Approval
 Print Name: Robert Jones Signature: ___/s/ Robert Jones__________
Title: GM WW Tele Mgt & Inside Sales                Date: __September 14,
2012_______




